Title: Abigail Adams to John Adams, 2 June 1800
From: Adams, Abigail
To: Adams, John


				
					my Dearest Friend
					Quincy June 2d 1800—
				
				Mr Gore came out this afternoon to see me; and informd me that Mr Dexter proposed to sit out tomorrow for Washington. by him I embrace the earliest opportunity of informing you of my safe arrival at Quincy on Saturday the last Day of May; in good health tho Something fatigued I got on very well, met with no accident, Horses all in good order. I found our Friends here well. the Hill looks very well. mr Porter says those parts which were manured will have a good crop of Grass. we have had very plentifull rains grain & grass promise well, but our verdure here, is not So deep, nor our grain so forward by any means.— we are three weeks later— the building progresses, but not so fast as I wish.—
				Mr Dexter can give you a More accurate statement of Parties & politicks than I am able to. I met with judge Hobart upon a visit at Fairfield. he came and spent the Evening with me at Penfields. upon the subject of a late removal he said there had been some considerable sensation in that state at first, but that thinking people agreed that the President was certainly right in calling to his aid Men who would act with him— the Jacobins in Boston say: or rather certain persons who call themselves federilists say, that it is an Electioneering measure others say that the federilists as well as Jacobins want to get a Man whom they can Manage— Burr means to be voted for in N york and Says that it will be of no use to Sit up Pinckney— several people are disgusted with Harpers letter to his constituents. they consider it as a luke warm buisness—that part of it wherein he appears to think it quite a Matter of indifference whether Mr A or Mr Pinckney is elected— I have not got a line from you or mr shaw since I left new york— I hope to hear from You

this week.— I say to every body who inquires, that Gen’ll Marshall will accept his appointment I should sorry to believe that he would not deserve as well of his Country as mr Dexter— good old Gen’ll Lincoln call’d on saturday Evening to inquire, if they had not kill’d you yet. I told him no that you would live to kill half a dozen more politically, if they did not stear steady—
				our old Neighbour and tennant Elijah Belcher dyed yesterday morning— a kind remenbrance to all Friends
				affectionatly / Yours &c
				Mrs Smith is at Nwark with the cols Mother. she could not come on when I did having arrangements to make, and being uncertain what the col would do this summer. if he goes up to the Miami with his Brother, she would be glad to come with You when You return to Quincy— mr shaw can take the stage
			